Exhibit 10.1



 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT



This First Amendment to Employment Agreement (this "Amendment"), is made and
entered into on September 22, 2005, between Inergy GP, LLC, a Delaware limited
liability company (the "Company"), and John J. Sherman, an individual (the
"Employee").

The Employee and Inergy Partners, LLC, a Delaware limited liability company,
entered into an Employment Agreement, dated May 30, 2001 (the "Original
Employment Agreement"). Inergy Partners, LLC subsequently assigned the Original
Employment Agreement to the Company. The Company and the Employee desire to
amend the Original Employment Agreement to modify the Employee's compensation
and bonus and to extend the term of the Employee's employment as provided
herein.

The parties hereby agree as follows:

1. Compensation; Bonus. Section 2 of the Original Employment Agreement is hereby
amended to read in its entirety as follows:

2. Compensation; Bonus. For all services rendered by the Employee to the
Company, the Company shall pay the Employee a salary at the annual rate of Three
Hundred Thousand Dollars ($300,000) (the "Salary"), payable in arrears in
accordance with the Company's general payroll practices. The Employee is
eligible for annual bonuses at the discretion of the Board of Directors of the
Company in an amount up to Three Hundred Thousand Dollars ($300,000) annually.
The Salary will be reviewed from time to time by the Company but no less often
than annually. All payments and benefits provided pursuant to this Agreement are
subject to income tax withholding and other applicable tax and withholding
requirements.

2. Covenant Not to Compete. Section 8 of the Original Employment Agreement is
hereby amended to read in its entirety as follows:

8. Covenant Not to Compete. The Employee acknowledges that during his employment
with the Company he, at the expense of the Company, has been and will continue
to be specially trained in the business of the Company, has established and will
continue to establish favorable relations with the customers, clients, accounts,
lenders, investors, analysts and regulators of the Company or any subsidiary,
parent or affiliate of the Company and has had and will continue to have access
to the Intellectual Property, trade secrets and Confidential Information of the
Company or any subsidiary, parent or affiliate of the Company. Therefore, in
consideration of such training and relations, and in consideration of his
continued employment with the Company and the increase in compensation and
additional benefits provided in this Agreement, and to further protect the
Intellectual Property, trade secrets and Confidential Information of the Company
or any subsidiary, parent or affiliate of the Company, the Employee agrees that
during the term of his employment by the Company and for a period of two years
from and after the voluntary or involuntary termination of such employment for
any or no reason, he will not, directly or indirectly, without the express
written consent of the Company, except when and as requested to do in and about
the performing of his duties under this Agreement:

(a) own, manage, operate, control or participate in the ownership, management,
operation or control of, or have any interest, financial or otherwise, in or act
as an officer, director, partner, manager, member, principal, employee, agent,
representative, consultant or independent contractor of, or in any way assist,
any individual or entity in the conduct of any business in the United States
that trades, markets, sells or distributes propane gas (at retail, wholesale or
otherwise), gathers, processes, stores, transports, trades, markets or
distributes natural gas or liquefied by-products of natural gas or petroleum (at
retail, wholesale or otherwise) or sells, services and installs parts,
appliances or supplies related thereto;



(b) divert or attempt to divert clients or customers (whether or not such
persons have done business with the Company or any subsidiary, parent or
affiliate of the Company once or more than once) or accounts of the Company or
any subsidiary, parent or affiliate of the Company; or

(c) entice or induce or in any manner influence any person who is or becomes in
the employ or service of the Company or any subsidiary, parent or affiliate of
the Company to leave such employ or service for the purpose of engaging in a
business that may be in competition with any business now or at any time during
the period hereof engaged in by the Company or any subsidiary, parent or
affiliate of the Company.



Notwithstanding the foregoing provisions, the Employee may (i) take action for,
on behalf of, and at the direction of the Company pursuant to a written
agreement with the Company or otherwise, and (ii) own up to 5% of the
outstanding equity securities in any corporation or entity (including units in a
master limited partnership) that is listed upon a national stock exchange or
actively traded in the over-the-counter market.

3. Term and Termination.

(a) Section 11(a) of the Original Employment Agreement is hereby amended to read
in its entirety as follows:

(a) Subject to earlier termination as provided in Sections 11(b) and 11(c), the
term of the Employee's employment under this Agreement will begin on May 30,
2001 and continue up to and including August 30, 2010.

(b) Section 11(e) of the Original Employment Agreement is hereby amended to read
in its entirety as follows:

(e) If the Company elects to terminate the Employee's employment with the
Company during the term of the Employee's employment under this Agreement
referred to in Section 11(a) and such termination is without Cause, the Company
shall pay to the Employee:

(i) the unpaid amount of the Employee's Salary for the remainder of the term of
this Agreement, with such amount to be paid bi-monthly in arrears;

(ii) such earned but unpaid subordination bonus, if any, pursuant to Section
4(b); and

(iii) such other fringe benefits (other than any bonus, severance pay benefit or
participation in the Company's 401(k) employee benefit plan) normally provided
to employees of the Company as the Employee has earned up to the date of his
termination.

4. Notice. Section 17 of the Original Employment Agreement is hereby amended to
read in its entirety as follows:

17. Notice. Any notice, request, consent or communication under this Agreement
is effective only if it is in writing and personally delivered or sent by
certified mail, return receipt requested, postage prepaid, or by a nationally
recognized overnight delivery service, with delivery confirmed, addressed as
follows:

If to the Company:

Name

:

With copy to

:

Attn: Board of Directors

Inergy GP, LLC

Two Brush Creek Blvd., Suite 200

Kansas City, Missouri 64112

Laura Ozenberger

Inergy GP, LLC

Two Brush Creek Blvd., Suite 200

Kansas City, Missouri 64112

If to Employee:

Name

:



John J. Sherman

Two Brush Creek Blvd., Suite 200

Kansas City, Missouri 64112

or such other persons or addresses as may be furnished in writing by any party
to the other party, and will be deemed to have been given only upon its delivery
in accordance with this Section 17.

5. Entire Agreement. The Original Employment Agreement, as amended by this
Amendment, embody the entire agreement and understanding between the parties and
supersede all prior agreements and understandings between the parties relating
to the subject matter hereof.

6. Governing Law. This Amendment and all rights and obligations of the parties
hereunder shall be governed by, and construed and interpreted in accordance
with, the laws of the State of Missouri applicable to agreements made and to be
performed entirely within the State, including all matters of enforcement,
validity and performance; provided, however, that to the extent any provision
herein is deemed unenforceable in the State of Missouri, then this Amendment
shall be governed by, and construed and interpreted in accordance with, the laws
of the State of Delaware.

The parties have executed this First Amendment to Employment Agreement on the
date set forth in the introductory clause.

INERGY GP, LLC

By: /s/_John J. Sherman ____
Name: John J. Sherman

Title: President and CEO

___/s/_John J. Sherman


JOHN J. SHERMAN

